PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/794,886
Filing Date: 26 Oct 2017
Appellant(s): Willis, Gregory, Lynn



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 31, 35, 36 and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The specification has not reasonably described treatments and/or prophylaxis for all neurological and/or neuropsychiatric disorders/diseases with agents that can alter levels of dopamine in the brain as generally claimed. Appellant’s specification does not provide a representative number species of the claimed disorders/diseases that establishes a sufficient nexus of understanding to be able to extrapolate the showing to other agents, agent amounts, modes of ocular administration and diseases claimed. The specification fails to establish a correlation between structure and function. One skilled in the art would not be able to predict with a reasonable degree of confidence the structure of the claimed invention with the recitation of its function to treat or prevent any and all neurological and/or neuropsychiatric disorders/diseases associated with altered dopamine function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



A.	Claim(s) 27, 44, 45, 47 and 49 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chiou (US4565821A).
   
Claimed invention
Claim 27 is directed to a method for the treatment and/or prophylaxis of a patient suffering from a neurological and/or neuropsychiatric disorder associated with altered dopamine function by administering to an eye of a patient an agent 
Claim 49 is similar to Claim 27 but is drawn to influencing dopamine levels in a subject instead of treatment of a disease or condition.

Prior art
Chiou teaches the use of an ophthalmic composition for treating ocular hypertension and glaucoma (i.e., a neuropathy associated with dopamine) with 0.01% to 5% butyrophenones by weight, especially haloperidol, trifluperidol, and moperone. See title, abstract. Haloperidol reads on the claimed agent that modulates dopamine levels. The administration of the composition includes solid inserts (reads on Claims 44-45) that may be replaced once a week (reads on Claim 47). See column 6, last par. 


B.	Claim(s) 27, 31, 35, 36 and 49 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Willis (US 20020068692 A1) as evidenced by Laudon et al. (“N-(3,5-dinitrophenyl)-5-methoxytryptamine, a novel melatonin antagonist: effects on sexual maturation of the male and female rat and on oestrous cycles of the female rat.” Journal of Endocrinology (1988); 116(1):43-53.   https://doi.org/10.1677/joe.0.1160043).

Claimed invention
Claim 27 is essentially directed to a method for the treatment or prophylaxis of a patient suffering from Parkinson’s disease comprising administering an agent that modulates levels of dopamine in the patient to the eye of the patient. ML-23 is such an agent.
Claim 49 is similar to Claim 27 but recites that the levels of dopamine are modulated in a subject.

Prior art
Willis teaches the treatment of 6-OHDA mice, which is a Parkinson’s disease model, by administering ML-23 interperitoneally at 3mg/kg/ml. See Example 7. 6-OHDA reads on Parkinson’s disease in instant Claim 31. ML-23 is an agent that modulates levels of dopamine in the brain. The agents used in the invention are taught to be administered to the eye. See 0066. ML-23 is an analogue of melatonin (reads on instant Claim 36) that antagonizes the inhibitory effect of melatonin on the release of dopamine from the hypothalamus of female rats. Thus, ML-23 is an agent that “modulates levels of dopamine” as claimed by indirectly agonizing (reads on Claim 35) its activity by preventing melatonin from antagonizing it. See Laudon, abstract. Willis teaches every active step and the patient population currently claimed; therefore, when the melatonin antagonist is administered ophthalmically as taught by Willis, the drug will necessarily modulate the dopamine levels in the brain as claimed. Furthermore, Willis teaches treatment of Parkinson's disease including ophthalmic administration of the active.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 27, 36, 44, 45, 47 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiou (US 4565821A) in view of Samples et al. (US 4654361). 
	NOTE: Samples is added to Chiou to address dependent Claim 36.

Invention
Claim 36 claims that administering the agent comprises administering at least one of melatonin and melatonin analog to the patient.
   
Prior art
Chiou teaches the use of an ophthalmic composition for treating ocular hypertension and glaucoma (i.e., a neuropathy associated with dopamine) with 0.01% to 5% butyrophenones, especially haloperidol, trifluperidol, and moperone. See title, abstract. The administration of the composition includes solid inserts that may be replaced once a week. See column 6, last par.
Chiou does not teach melatonin as claimed in Claim 36.
Samples teach the use of melatonin for treating increased intraocular pressure. See title; abstract; Claim 7. Melatonin can be administered in a wide variety of methods known to those in the art, e.g. orally, intravenously, topically and the like. See column 2.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because both Chiou and Samples teach treatment of increased intraocular pressure (IOP) with haloperidol (Chiou) and melatonin (Samples). One of ordinary skill in the art would have found it prima facie obvious to treat IOP by administering both haloperidol and melatonin because each are taught to be useful for treating IOP individually. 


B.	Claims 27 and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiou (US 4565821A) in view of Wong et al. (US 20060073182).
	NOTE: Wong is added to Chiou to address the limitations of Claims 46 and 48.

Claimed invention
Claim 46 claims that the agent is injected into the vitreous humor eye of the patient and
Claim 48 claims that the agent is administered monthly.

Prior art
Chiou teaches the use of an ophthalmic composition for treating ocular hypertension and glaucoma (i.e., a neuropathy associated with dopamine) with butyrophenones, especially haloperidol, trifluperidol, and moperone. See title, abstract. The administration of the composition includes solid inserts that may be replaced once a week. See column 6, last par.
Chiou does not teach injection into the vitreous humor (Claim 46) or monthly administration (Claim 48).
Wong teaches the use of an implantable composition that is injected into the vitreous humor of the eye to deliver sustained release of drug compositions to posterior segment of the eye. See Title; abstract; 0014, 0056, 0235; Fig. 13. The composition is used to deliver, inter alia, anti-glaucoma agents. See 0015; Claims 8, 17. The composition provides the medicament to the intravitreal area for periods of 6 months or more. See 0055.
One of ordinary skill in the art would have found it obvious to deliver butyrophenones such as haloperidol for treating glaucoma as described by Chiou by delivering it using the composition described by Wong. The artisan would have reasonably recognized that the delivery system is useful for delivering anti-glaucoma agents such as haloperidol. The artisan would have also found it obvious to take advantage of the several beneficial features of the delivery system described by Wong. An object of the invention provides for economical, practical, and efficient drug delivery system. This drug delivery system is produced easily, delivered easily to the site of indication, and is both biocompatible and biodegradable. More specifically, the formulations of the invention provide for novel therapies that are easily manipulated and injected or implanted by qualified medical practitioners. The formulations deliver therapeutic and non-toxic levels of active agents over the desired extended time frame, primarily at the site of implantation. The formulations are both biocompatible and biodegradable, and disappear harmlessly after delivering active agent to the desired site. See 0008. The artisan would have desired to provide these benefits to delivering the butyrophenones such as haloperidol for treating glaucoma as described by Chiou.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.


C.	Claim 27, 31, 35, 36, 44-46 and 49  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willis (cited above) as evidenced by Laudon (cited above) in view of Tornoe et al. (US 20060239966 A1).
NOTE: Tornoe is added to Willis and Laudon to address the limitations of Claims 44-46

Claimed invention
Claim 44 depends from claim 27, wherein administering comprises administering the agent in a manner that enables the agent to come into contact with a retina of the eye. Claim 45 depends from claim 44, wherein administering comprises injecting the agent into the eye.  Claim 46 depends from claim 45, wherein injecting the agent comprises injecting the agent into the vitreous humor of the eye.  



Prior art
Willis teaches the treatment of 6-OHDA mice, which is a Parkinson’s disease model, by administering ML-23, interperitoneally at 3mg/kg/ml. See Example 7. 6-OHDA reads on Parkinson’s disease in instant Claim 31. ML-23 is an agent that modulates levels of dopamine in the brain. The agents used in the invention are taught to be administered to the eye. See 0066. ML-23 is an analogue of melatonin (reads on instant Claim 36) that antagonizes the inhibitory effect of melatonin on the release of dopamine from the hypothalamus of female rats. Thus, ML-23 is an agent that “modulates levels of dopamine” as claimed by indirectly agonizing (reads on Claim 35) its activity by preventing melatonin from antagonizing it. See Laudon, abstract. 

While Willis teaches the use of ML-23 for treating Parkinson’s disease as well as administration of the therapeutic agent to the eye, Willis does not expressly teach administration in a manner that enables the agent to come into contact with the retina such as injection to the vitreous humor.  

Tornoe also teaches treatment of Parkinson’s disease by administration of a therapeutic agent to the eye including implanting a matrix material containing the therapeutic agent by injection. See title; 0016, 0200, 0206, 0227.

One of ordinary skill in the art would have combined the references because each one teaches treatment of Parkinson’s disease as well as administration of the therapeutic agent to the eye of the patient.  One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because both Willis teaches that ML-23 is effective for treating Parkinson’s disease and Parkinson’s disease may be treated with administering the therapeutic agent to the eye while Tornoe teaches that the administration to the eye includes intravitreal administration wherein an matrix implant containing the therapeutic agent is injected into the vitreous humor. One of ordinary skill in the art would have found it obvious to treat Parkinson’s disease in a patient by injecting the melatonin analogue into the vitreous humor of the eye of the patient. The artisan would have done so because the artisan would have understood from the art that intravitreal injection is a suitable route of administration for drugs (e.g., the melatonin analogue) used for treating Parkinson’s disease. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 


D.	Claim 27, 31, 35, 36 and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willis (cited above) as evidenced by Laudon (cited above) in view of Tornoe et al. (US 20060239966 A1), as applied to Claims 27, 31, 35, 36, 44-46 and 49, (above), taken further in view of Wong et al. (US 6331313).
NOTE: Wong is added to Willis, Laudon and Tornoe to address the limitations of Claims 47 and 48.

Claimed invention
Claim 47 depends from claim 45, wherein injecting the agent comprises injecting the agent no more frequently than weekly.  
Claim 48 depends from claim 45, wherein injecting the agent comprises injecting the agent no more frequently than monthly.

Prior art
The disclosures for Willis, Laudon and Turnoe are outlined above. Willis further teaches slow release formulations. See 0231.

While the combination of Willis, Laudon and Turnoe suggest treatment of Parkinson’s disease by injecting ML-23 intravitreally, the combination does not expressly teach administration no more than weekly or monthly. 

Wong teaches biocompatible controlled-release drug delivery devices that are implantable in the eye, including the vitreal chamber or vitreous. See title; col. 1:6-7; col. 14:20-21. The device can provide delivery of the drug for an extended period of time, e.g., months or even longer, i.e., up to 2 years. See col. 8:34-35. This reduces the need for additional invasive penetrations into the eye. See col. 8:37-40.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because the combination of Willis, Laudon and Turnoe suggests treatment of Parkinson’s disease by injecting ML-23 intravitreally whereas Wong teaches implantable devices for the eye that release the active over a long period of time, e.g., more than a month. One of ordinary skill in the art would have found it obvious to administer an extended-release implantable device as described by Wong comprising ML-23 intravitreally as suggested by Willis, Laudon and Turnoe. The artisan would have done so in order to minimize the number of times invasive penetrating techniques would be required to deliver the therapeutic agent to the eye patient.  Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 31, 35, 36, and 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,827,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims and the reference claims are drawn to treating neurological or neuropsychiatric disorder associated with altered dopaminergic function, e.g., Parkinson’s disease, comprising administering to an eye of the patient an effective amount of an agent that modulates dopamine levels in the brain, e.g., ML23 (current and reference claims), which is a melatonin analog, or L-dopa (reference claims). The agent is injected into the vitreous humor of the eye and is administered no more frequently than monthly.
 

(2) Response to Argument
A. 35 U.S.C. 112a
Appellant argues that Specification provides a representative number of species of the claimed disorders/diseases to establish a sufficient nexus of understanding to be able to extrapolate the showing to other compounds, compound amounts, modes of ocular administration and diseases claimed. Appellant states that the specification “notes the role of the retina in modulating melatonin and dopamine in neurological and/or neuropsychiatric disorders…describes administration of agents…to the eye may prevent or treat these disorders.” Emphasis added. The Federal Circuit has expressly rejected the “argument that the written description requirement…is necessarily met as a matter of law because the claim language appears [in the same words] in the specification.” “The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” See Enzo Biochem, Inc. v, Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 202) (citing Regents of the Univ. of Cal. V. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). However, in this case, there is substantial variations between 1) structure and chemical nature of agents that modulate dopamine levels in the brain and 2) pathophysiological factors of neurological and/or neuropsychiatric disorders associated with dopamine. The Application fails to provide sufficient specificity of the structures of agents that “treat or prevent” a particular disorder within the vast genus of diverse neurological and/or neuropsychiatric disorders associated with dopamine. When it comes to the “treatment” as claimed, the specification only connects ML-23 and L-dopa to Parkinson’s disease and haloperidol to psychosis. This showing fails way short of the “representative number” of species required to establish the clear, concise and exact terms necessary for the written description requirement to be satisfied.

PRIOR ART REJECTIONS
As an initial matter, it is pointed out that several of Appellant’s arguments are based on the position that the prior art does not teach administration of the drug outside of the eye to impart a systemic effect on the brain. However, the published application teaches contact of the agent to the retina, which has been found to play a role in the occurrence of Parkinson's disease or any other neurological or neuropsychiatric disorder. See US PGPub 2018/0140561 A1, 0020-0022, 0024, 0025, 0056.
[0020] This invention is based on the finding that there is a mechanism involving melatonin and dopamine production located in the retina, as part of a more global system, that is involved in the aetiology, progression and expression of neurological and neuropsychiatric disorders associated with altered amine function. This is the first time that the retina, or any part of the retinal hypothalamic tract, has been found to play a role in the occurrence of Parkinson's disease or any other neurological or neuropsychiatric disorder.
[0021] Accordingly, in a first aspect the present invention provides a method for the treatment and/or prophylaxis of a neurological and/or neuropsychiatric disorder associated with altered dopamine function comprising administering to the eye of a patient in need thereof an effective amount of an agent that modulates neurotransmitter production or function.
[0022] In a second aspect, the present invention provides a use of an agent that modulates neurotransmitter production or function in the manufacture of a medicament for the treatment and/or prophylaxis of a neurological and/or neuropsychiatric disorder, wherein the medicament is administered to the eye of a patient.
[0024] Advantageously, small doses of agent may be used when administered to the eye of a patient such that the agent comes into contact with the retina. The use of small doses of agent may reduce the side effects that are commonly seen when large doses of therapeutic agents are administered systemically.
[0025] In one embodiment, the agent is administered such that it comes into contact with the retina. In another embodiment, administration of the agent results in modulation of melatonin production in the pineal gland. 
[0056] According to another aspect of the present invention the injection of any substance can be made by an acute injection or by the slow release of any substance into the retina to correct the symptoms, treat or cure schizophrenia, psychosis, dyskinaesia, Huntington's chorea, or the symptoms of drug addiction.

Clearly, systemic contact of the agent to extraocular tissue does not appear to be necessary for the agent to modulate dopamine in the brain. It only needs to be administered to the eye in a manner such that the agent contacts the retina. Furthermore, if the prior art teaches administration of the agent in amounts that Appellant has acknowledge in the specification are sufficient to modulate dopamine levels in the brain, then this function would be a necessary outcome of the administration of the agent at these amounts.

B. 35 U.S.C. 102 Chiou
Appellant states that Chiou does not teach each and every element of the claimed invention. Appellant states Chiou does not teach systemic administration of the drug because of potential side effects. Appellant states that Chiou does not teach or suggest that the administration of the drug to the eye should go outside of the eye and into the brain to modulate dopamine in the brain. This is not persuasive because the claim requires that the drug is administered “to an eye…in an amount effective for modulating levels of dopamine in a brain”. Appellant’s invention centers on treating neurological or neuropsychiatric disorders via ocular administration of a therapeutic agent. The instant specification states the amount of the agent that is effective for Appellant’s invention ranges from 0.001 to 10% w/v. See US PGPub 2018/0140561 A1, 0093; see also Claim 37. The instant Chiou reference teaches administration of drug to the eye at an amount of 0.01-5.0%, especially 0.125% to 0.5%. See Chiou, col. 3:6-7, Claim 6-7. Additionally, Fig. 5 exemplifies 0.125 wt % aqueous solution of haloperidol to the eye. Thus, clearly the amounts taught by Chiou falls inside the range that is effective for modulating dopamine in the brain. Apparently, Chiou teaches treatment of glaucoma (neurological disease associated with dopamine) by administering 0.125-0.5% haloperidol (an agent in an amount effective for modulating dopamine levels in the brain) to the eye. Therefore, Chiou anticipates the claimed invention.

C. 35 U.S.C. 102 Willis
Appellant states Willis does not teach the administration of a melatonin antagonist to a patient’s eye in “an amount effective for modulating levels of dopamine in a brain”. Appellant further argues that the rejection has not demonstrated that ocular administration of melatonin antagonist such as ML-23 would inherently modulate dopamine levels in a brain of a patient.” Appellant argues that Willis teaches that ML-23 does not work on dopamine receptors in a brain.  Regarding the argument that Loudon states that ML-23 does not act on dopamine receptors, there is no requirement for ML-23 to act on a dopamine receptor. This is not a requirement for the invention claimed. The instant invention requires the ocular administration of an agent in an amount that modulates dopamine levels in a brain. Willis teaches the administration of ML-23 to the eye. See 0066. Willis teaches every active step and the patient population currently claimed; therefore, when the melatonin antagonist is administered ophthalmically as taught by Willis, the drug will necessarily modulate the dopamine levels in the brain as claimed. Furthermore, Willis teaches treatment of Parkinson's disease including ophthalmic administration of the active. As long as the amount administered is within that described as effective for the current invention, then the agent is administered in an amount effective for modulating dopamine in the brain. The instant specification teaches suitable dosages lie within the range of about 0.1-500 mg per kg of body weight per dosage. See instant Specification of US PGPub 2018/0140561 A1, 0082. Willis teaches the amount of ML-23 is preferably 0.5-10 mg per kg of body weight. Thus, the agent is administered “in an amount effective for modulating dopamine in the brain.” 

D. 35 U.S.C. 103 Chiou in view or Samples or Willis
	Appellant argues that Chiou teaches away from introduction of the agent into the eye where the agents are absorbed systemically and can affect other systems. First, as outlined above, Chiou teaches the ocular administration of the drug in “amounts effective to modulate dopamine levels in the brain.” Second, it is not necessary for the drug to be “absorbed systemically” as suggested by Appellant. The instant specification discloses that contact with the retina for treating the claimed disorders. See 0056, for example.

F. 35 U.S.C. 103 Willis, Laudon, Tornoe
	Appellant argues that the prior art does not teach administering an agent to the eye in an amount “effective for modulating levels of dopamine in the brain.” Appellant further states that Laudon states that the melatonin analogue, ML-23, does not act on dopamine receptors. As outlined above, the amounts taught by Willis meets the instant specification amounts acknowledged to provide the claimed treatment. Furthermore, as outlined above, contact of the drug with the retina is accomplished by administration of the drug to the eye. The specification acknowledges that contact with the retina is a feature by which the treatment of neuropsychiatric/neurological disorders such as Parkinson’s disease is accomplished. The prior art teaches administration to the eye in amounts that are sufficient to accomplish the claimed invention.

G. 35 U.S.C. 103 Willis, Laudon, Tornoe, Wong
	Again Appellant argues that the prior art fails to teach administration of the agent in an amount “effective for modulating dopamine levels in the brain. For reasons already discussed above, the argument is not persuasive.

ODP Rejections
No arguments against the ODP rejection over U.S. Patent 9,827,210 were put forward. Thus, the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
Conferees:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        

/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.